                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

David Danielson,                    )            C/A No. 6:17-cv-02849-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )            OPINION AND ORDER
                                    )
USAA Federal Savings Bank and Early )
Warning Services, LLC,              )
                                    )
                       Defendants. )
________________________________ )

       This matter comes before the Court on Defendant Early Warning Services, LLC's

("EWS") Motion to Dismiss Plaintiff's Amended Complaint. ECF No. 52. Plaintiff filed a

Response, and Defendant EWS filed a Reply. ECF Nos. 54, 55. Therefore, the Motion

is ripe for review.

  I.   Procedural and Factual History

       Plaintiff filed a Complaint against Defendants USAA Federal Savings Bank

("USAA") and EWS, alleging that Defendants failed to protect him from identity theft. Both

Defendants filed Motions to Dismiss, ECF Nos. 10, 16, and the Court granted the Motions

in part and denied the Motions in part. ECF No. 39. However, the Court granted Plaintiff

leave to amend his Complaint. Id. at 9.

       Plaintiff filed an Amended Complaint, which outlines in detail the factual history of

this case. Accepting the Plaintiff's allegations as true, which the Court must at this stage

of the proceedings, Defendant USAA permitted someone to open financial accounts using

Plaintiff's identity without Plaintiff's authority, knowledge, or consent. ECF No. 47 at 3.

As a result of these accounts, Defendant USAA lost substantial sums of money and


                                             1
blamed Plaintiff for the losses. Id. When Plaintiff discovered the fraudulent accounts, he

contacted Defendant USAA, who assured him not to worry about the situation and that

the accounts would be marked as "identity theft." Id. Despite its assurances to Plaintiff

that he need not worry about the identity theft, Defendant USAA reported Plaintiff's

alleged bank fraud to Defendant EWS. Id. at 4. Defendant EWS, in turn, reported this

information to various financial institutions, which essentially prohibited Plaintiff from

opening a bank account anywhere. Plaintiff contacted the Defendants numerous times

about the situation; however, the situation is still not resolved. Id. at 9.

       Plaintiff's Amended Complaint contains nine causes of action: (1) Defamation Per

Se as to Defendant USAA; (2) Defamation as to Defendant USAA; (3) Negligence/Gross

Negligence as to Defendant USAA; (4) violation of the Fair Credit Reporting Act ("FCRA")

by Defendant USAA; (5) Defamation Per Se as to Defendant EWS; (6) Defamation as to

Defendant EWS; (7) Negligence/Gross Negligence as to Defendant EWS; (8) violation of

the FCRA by Defendant EWS; and (9) declaratory relief to vindicate Plaintiff's claims of

identity theft. In response, Defendant EWS again filed a Motion to Dismiss Plaintiff's

Defamation, Defamation Per Se; Negligence/Gross Negligence, and FCRA claims. ECF

No. 52. Although Defendant EWS captions the Motion as a Motion to Dismiss, the Court

notes that it previously construed Plaintiff's Ninth Cause of Action for Declaratory Relief

to seek relief as to Defendant EWS. ECF No. 39 at 8–9. Accordingly, even if Defendant

EWS were to prevail, it would remain a party to this action. As discussed below, however,

the Court rejects Defendant EWS's arguments as to each cause of action and denies its

Motion to Dismiss.




                                               2
 II.   Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an

action if the complaint fails “to state a claim upon which relief can be granted.” Such a

motion tests the legal sufficiency of the complaint and “does not resolve contests

surrounding the facts, the merits of the claim, or the applicability of defenses . . . . Our

inquiry then is limited to whether the allegations constitute ‘a short and plain statement of

the claim showing that the pleader is entitled to relief.’” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (internal quotation marks and citation omitted). In a

Rule 12(b)(6) motion, the court is obligated to “assume the truth of all facts alleged in the

complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir.

2000). However, while the Court must accept the facts in a light most favorable to the

nonmoving party, it “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Id.

       To survive a motion to dismiss, the complaint must state “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570(2007).    Although the requirement of plausibility does not impose a probability

requirement at this stage, the complaint must show more than a “sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

has “facial plausibility” where the pleading “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.




                                              3
III.   Analysis

          A. Fifth and Sixth Causes of Action – Defamation Per Se and Defamation

       Defendant EWS first contends that Plaintiff's Defamation and Defamation Per Se

causes of action should be dismissed for three reasons. First, Defendant EWS contends

that Plaintiff's Amended Complaint fails to satisfy the requisite pleading standards of

Twombly and Iqbal. Second, Defendant EWS contends that Plaintiff's Defamation and

Defamation Per Se causes of action are subject to preemption under the FCRA. Finally,

Defendant EWS claims Plaintiff's Defamation and Defamation Per Se causes of action

are barred by the applicable two-year statute of limitations.

       Defendant EWS's first two arguments are intertwined in its Motion to Dismiss;

therefore, the Court will address them jointly. Essentially, Defendant EWS contends that

Plaintiff fails to plausibly allege that Defendant EWS furnished information "with malice or

willful intent to injure [Plaintiff]." See 15 U.S.C. § 1681h(e) (prohibiting consumers from

bringing "any action or proceeding in the nature of defamation, invasion of privacy, or

negligence with respect to the reporting of information against any consumer reporting

agency, any user of information, or any person who furnishes information to a consumer

reporting agency . . . except as to false information furnished with malice or willful intent

to injure such consumer"). Plaintiff's Amended Complaint added the following factual

allegation:

       Upon information and belief, Defendant EWS continued to report that
       Plaintiff had engaged in fraudulent activity, after Defendant USAA FBS
       contends it sent notice to Defendant EWS rescinding its previous reporting.
       If true, Defendant EWS's continued publication of false information about
       the Plaintiff is malicious and/or with an intent to injure the Plaintiff.




                                             4
ECF No. 47 at 9. As the Court noted in its prior Order, for pleadings, "[m]alice, intent,

knowledge, and other conditions of a person's mind may be alleged generally." Fed. R.

Civ. P. 9(b). While this allegation is made "upon information and belief," District Courts

within this Circuit have found such allegations to be appropriate when information about

the veracity of allegation is within the sole control of the Defendant. See Adobe Sys. Inc.

v. Gardiner, 300 F. Supp. 3d 718, 728 n.5 (D. Md. 2018). Such is the case here, as the

information about Defendant EWS's continued publication is within its sole control and

may only come to light during discovery. Accordingly, the Court finds, at this stage of the

proceedings, Plaintiff has plausibly alleged a cause of action for Defamation and

Defamation Per Se that is sufficient to fall within the FCRA's preemption exception.

       As to Defendant EWS's statute of limitations argument, the Court previously held

that Plaintiff did not set forth any factual allegations concerning continuing publication or

republication by Defendant EWS subsequent to October 20, 2015. ECF No. 39 at 4–5.

Taken as a whole, Plaintiff's Amended Complaint plausibly alleges that Defendant EWS

continues to maliciously report inaccurate information about Plaintiff, which still prevents

Plaintiff from opening any bank accounts. Accordingly, the Court denies Defendant

EWS's Motion to Dismiss Plaintiff's causes of action for Defamation and Defamation Per

Se.

          B. Seventh Cause of Action – Negligence/Gross Negligence

       Defendant EWS also seeks dismissal of Plaintiff's Seventh Cause of Action for

Negligence/Gross Negligence, contending Plaintiff fails to allege "facts to support

malicious intent" and includes only conclusory allegations that are plead upon information

and belief. The Court previously rejected the same argument in its prior Order, holding:



                                             5
       Defendant EWS moved to dismiss the Third Cause of Action against it, but
       did not directly challenge the sufficiency of the pleadings on this claim.
       Instead, EWS argues, inter alia, that [the] third cause of action should be
       dismissed on preemption grounds. The Court finds that Plaintiff has
       sufficiently stated allegations to trigger the preemption exception for the
       reporting of false information furnished "with malice or willful intent to injure
       such consumer." 15 U.S.C. § 1681h. Specifically, unlike the allegations
       concerning the first and second causes of action, Plaintiff alleges that
       "Defendants negligently, carelessly, recklessly, willfully and/or wantonly
       breached their duty to the Plaintiff" and further lists several particulars.
       Further, for pleadings, "malice, intent, knowledge, and other conditions may
       be averred generally." Fed. R. Civ. P. 9(b). Thus, the Court denies EWS's
       motion with regard to this cause of action.

ECF No. 39 at 5 (internal citations omitted). Thus, Defendant EWS's Motion simply seeks

to rehash an argument already rejected by this Court. For the reasons set forth in the

Court's prior Order, Defendant EWS's Motion is denied as to Plaintiff's Seventh Cause of

Action.

          C. Eighth Cause of Action – Violation of FCRA

       Finally, Defendant EWS seeks dismissal of Plaintiff's cause of action for violation

of the FCRA. To that end, Defendant EWS contends that Plaintiff fails to plead any facts

suggesting that EWS is a consumer reporting agency under 15 U.S.C. § 1681i and fails

to plead any facts that he filed a dispute with Defendant EWS. The FCRA defines a

"consumer reporting agency" as "any person which, for monetary fees, dues, or on a

cooperative nonprofit basis, regularly engages in whole or in part in the practice of

assembling or evaluating consumer credit information or other information on consumers

for the purpose of furnishing consumer reports1 to third parties, and which uses any



1 "Consumer report" is defined as "any written, oral, or other communication of any
information by a consumer reporting agency bearing on a consumer's credit worthiness,
credit standing, credit capacity, character, general reputation, personal characteristics, or
mode of living which is used or expected to be used or collected in whole or in part for
the purpose of serving as a factor in establishing the consumer's eligibility for – (A) credit
                                              6
means or facility of interstate commerce for the purpose of preparing or furnishing

consumer reports." 15 U.S.C. § 1681a(e). Plaintiff's Amended Complaint alleges in detail

the role that Defendant EWS played in reporting information to banks about Plaintiff's

creditworthiness. These allegations are sufficient to support a finding that Defendant

EWS is a "consumer reporting agency." See, e.g., Lazarre v. JPMorgan Chase Bank,

N.A., 780 F. Supp. 2d 1330, 1334–35 (S.D. Fla. 2011) (containing an acknowledgement

by Defendant EWS that it is a "consumer reporting agency").

       Turning to Defendant EWS's second contention, Defendant EWS alleges that

Plaintiff did not "directly" notify it of his dispute. See 15 U.S.C. § 1681i(a)(1)(A) (requiring

a reinvestigation when a consumer disputes the completeness or accuracy of information

in his file and "notifies the [consumer reporting] agency directly"). In light of the totality of

Plaintiff's allegations, the Court finds that Plaintiff has alleged a plausible cause of action

for reinvestigation under the FCRA. In his Amended Complaint, Plaintiff alleges that he

spoke directly with Defendant EWS after finding out that Defendant EWS was reporting

inaccurate information to various banks. Plaintiff further expressly alleges that he notified

Defendant EWS of the alleged inaccuracy. Additionally, Plaintiff alleges that he requested

a free report from Defendant EWS numerous times, with Defendant EWS failing to

respond to his request on every occasion. These allegations are sufficient to plausibly

state a cause of action for reinvestigation under the FCRA. Accordingly, the Court denies

Defendant EWS's Motion to Dismiss Plaintiff's FCRA cause of action.




or insurance to be used primarily for personal, family, or household purposes; (B)
employment purposes; or (C) any other purpose authorized under section 1681b of this
title." 15 U.S.C. § 1681a(d).
                                               7
IV.   Conclusion

      For the foregoing reasons, Defendant EWS's Motion to Dismiss, ECF No. 52, is

DENIED as set out in this Order. The parties are directed to submit a proposed amended

scheduling order within 10 days. The proposed amended scheduling order shall contain

a date for mediation within the next 60 days.

      IT IS SO ORDERED.

                                                    s/ Donald C. Coggins, Jr.
                                                    United States District Judge
February 26, 2019
Spartanburg, South Carolina




                                            8
